Citation Nr: 0106809	
Decision Date: 03/08/01    Archive Date: 03/16/01	

DOCKET NO.  00-01 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for varicose veins of 
the right lower extremity, currently rated 10 percent 
disabling.  


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from September 8, 1994 to 
March 24, 1995.  

In an August 1995 rating action, the Department of Veterans 
Affairs (VA) Regional Office, Muskogee, Oklahoma, inter alia, 
granted service connection for bilateral varicose veins 
effective March 25, 1995, the day following the veteran's 
separation from service and assigned a 10 percent evaluation 
for the varicose veins effective that date.  In a May 1997 
rating action the 10 percent evaluation for the bilateral 
varicose veins was confirmed and continued.  The veteran 
appealed from that decision.  In a May 1999 rating action, 
10 percent evaluations were assigned for the varicose veins 
involving each lower extremity effective in January 1998, 
based on a change in the VA rating schedule.  In 
September 1999 the Board of Veterans' Appeals (Board), inter 
alia, denied entitlement to increased ratings for the 
varicose veins of each leg.  In September and November 1999 
the veteran requested a reconsideration of the Board's 
decision; however, her requests were denied by the Board.  

The regional office has recognized that the appellant has 
submitted a reopened claim for the disability in issue.  In a 
December 1999 rating action the regional office confirmed and 
continued the 10 percent evaluation for the varicose veins 
involving the veteran's right lower extremity.  She appealed 
from that decision.  This issue is now before the Board for 
appellate consideration.  


REMAND

The record reflects that the veteran was observed and treated 
by the VA on an outpatient basis on a number of occasions in 
1995 and 1996 for varicose veins.  

When the veteran was examined by the VA in February 1999 she 
stated that standing for 5 or 6 hours, especially while 
teaching, would cause edema, pain, and itching of the lower 
extremities with the right being more severely involved than 
the left.  Various findings were recorded on the examination 
including minimal superficial spider varicose veins located 
in the posterior aspect of the thigh and in the right 
popliteal fossa and over the right upper calf area.  There 
were also mild spider varicose veins in the dorsum of the 
right foot and left foot.  There were no palpable varicose 
veins and no ulcers or edema.  

Subsequent to the September 1999 Board decision, the regional 
office received records of treatment from William McAfee, 
M.D., reflecting that the veteran was seen in 1998 and 1999 
for various conditions.  When she was seen in December 1998 
she complained of right foot pain of 3 or 4 days' duration.  
Palpation of the leg showed no sign of any clot formation and 
no tenderness of the calf.  She had good circulation and good 
pulses.  She was tender over the dorsum of the foot and the 
posterior aspect of the knee.  An assessment was made of 
musculoskeletal strain of the leg and foot.  

The regional office also received VA outpatient treatment 
records dated in December 1997 and September 1999.  When she 
was seen in December 1997 she complained of low back pain.  
She had been doing heavy yard work.  It was indicated that 
she had a better left leg and a stiff right leg.  When she 
was seen in September 1999 she complained of severe back pain 
and numbness in her lower extremities.  

In her substantive appeal dated in February 2000, the 
appellant related that she had a large, purplish permanent 
scar as a result of two years of Saline injections by 
physicians at the VA Medical Center, Oklahoma City.  She 
related that she had suffered tremendously only to have more 
permanent Saline backup damage then she had to begin with.  

The VA has a duty to assist a veteran with regard to her 
claim.  This includes obtaining all relevant medical records 
and affording the veteran an examination when necessary to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096-98, (2000) (to 
be codified at 38 U.S.C. §§ 5103, 5103A).  

On the basis of the present record, the Board is of the 
opinion that additional information would be desirable and 
the case is REMANDED for the following action:

1.  The regional office should contact 
the VA Medical Center, Oklahoma City, and 
request that that facility provide copies 
of all outpatient treatment records of 
the veteran for her varicose veins 
subsequent to September 1999.  Any such 
records obtained should be included with 
the claims file.  

2.  The veteran should then be afforded a 
VA vascular examination in order to 
determine the current nature and severity 
of the varicose veins involving her right 
lower extremity.  All indicated special 
studies should be conducted.  The claims 
file is to be made available to the 
examiner for review.  

3.  The veteran's claim should then be 
reviewed by the regional office.  If the 
denial is continued, the veteran should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until she receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



